 

 

FILED
U.S. pista FOURT
IN THE UNITED STATES DISTRICT COURT AUGUSTA DIN.

FOR THE SOUTHERN DISTRICT OF GEORGIA 4
DUBLIN DIVISION 20FEB27 AN 9: 32

 
  

UNITED STATES OF AMERICA * CLERK.
* $0. DIBT.
Vv. * CR 313-009-2
*
ALFREDO LEON ALEJO *
ORDER

On January 24, 2020, this Court received a letter from
Defendant Alfredo Leon Alejo asking that the consecutive sentences
he received on three counts of unlawful use of a communication
facility (a violation of 21 U.S.C. § 843(b)) be changed to run
concurrently. In effect, this is a motion for reduction in
sentence.

A sentencing court cannot modify a term of imprisonment once
it has been imposed except under three conditions, two of which
are inapplicable here. See 18 U.S.C. § 3582(c). However, one
exception provides a mechanism to shorten a sentence known as
“compassionate release.” This section provides:

(T]he court, upon motion of the Director of the Bureau

of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier, may reduce

the term of imprisonment. . . if it finds that

extraordinary and compelling reasons warrant such a
reduction.

 
 

 

18 U.S.C. § 3582(c) (1) (A) (i). Thus, when seeking compassionate
release in the district court, a defendant must first file an
administrative request with the Bureau of Prisons (“BOP”) and then
either exhaust administrative appeals or wait the passage of thirty
days from the defendant’s unanswered request to the warden for
relief. Here, and as pointed out by the Government, Alejo has
failed to show that he has requested compassionate release from
the BOP or otherwise exhausted his administrative remedies. Thus,
the Court does not have authority to grant the relief Alejo
requests.

In opposition to Alejo’s motion, the Government also contends
that the grounds asserted by Alejo would not, in any event, be
sufficient to warrant compassionate release. While not necessary,
the Court will take this opportunity to discuss the merits of
Alejo’s request for compassionate release to the extent his letter
may be construed as one.

The compassionate release provision of § 3582(c) (1) (A) (i)
provides a narrow path for a defendant in “extraordinary and
compelling” circumstances to leave prison early upon consideration
of the factors set forth in 18 U.S.C. § 3553(a) so long as such
reduction is “consistent with applicable policy statements issued
by the [United States] Sentencing Commission.” 18 U.S.C. §

3582 (c) (1) (A). Congress did not define what constitutes

 
 

 

“extraordinary and compelling” circumstances other than to express
that “{rjehabilitation of the defendant alone” is insufficient.
See 28 U.S.C. § 994(t). Rather, Congress instructed the Sentencing
Commission to promulgate the “criteria to be applied and a list of
specific examples” of extraordinary and compelling reasons. Id.
The existing policy statement of the Sentencing Commission
provides that in addition to the existence of extraordinary and
compelling reasons, the defendant must not present a danger to the
safety of any other person or the community. U.S.S.G. § 1B1.13.
The application notes to this policy statement list three specific
examples of extraordinary and compelling reasons to consider
reduction of a defendant’s sentence under § 3582(c)(1) (A): (1)
medical condition; (2) advanced age; and (3) family circumstances.
Id. n.1(A)-(C). The application note defines “medical condition”
as follows:
(1) The defendant is suffering from a terminal illness (i.e.,
a serious physical and advanced illness with an end of life
trajectory).

(ii) The defendant is -

(I) suffering from a serious physical or medical
condition,

(II) suffering from a serious functional or cognitive
impairment, or

(IIT) experiencing deteriorating physical or mental
health because of the aging process,

that substantially diminishes the ability of the
defendant to provide self-care within the environment of

 
 

 

a correctional facility and from which he or she is not
expected to recover.

U.S.S.G. § 1B1.13, app. note l.

Alejo contends that he has grave health issues and that he is
not receiving appropriate medical care. (Def.’s Mot., Doc. No.
95, at 1 (“And even though I’m out of the hospital I still need
certain things to be done in order to be fully recovered.”) He
attaches to his letter “Administrative Notes” from his BOP record
indicating that he was hospitalized, required surgery, and at one
point considered to be in critical condition in April 2015. This
evidence does not indicate, however, that Alejo’s medical
condition currently meets the criteria set forth by the Sentencing
Commission to qualify him for a reduction in_- sentence.
Accordingly, even if Alejo had satisfied the procedural aspects of
a compassionate release application, he has failed to show that
extraordinary and compelling reasons exist to warrant relief.

Upon the foregoing, Defendant Alfredo Leon Alejo’s motion for
sentence reduction (doc. no. 95) is hereby DENIED.
Seb.
ORDER ENTERED at Augusta, Georgia, this A?’ day of Zeb

2020.

  

 

UNITED SUpes DISTRICT JU

 
